Citation Nr: 0824370	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1945 to March 
1947, June 1951 to December 1953, and March 1954 to November 
1971.  He died in September 2000.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In August 2007, the Board found that new and material 
evidence had been submitted since the November 2000 rating 
decision, and the Board reopened the claim for service 
connection for cause of the veteran's death.

In its August 2007 decision, the Board remanded the matter to 
the RO via the AMC for due process considerations; to provide 
the appellant with proper notice pursuant to VCAA 
requirements; and to obtain a record review and medical 
opinion.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in September 2000.  The death 
certificate lists the immediate cause of death as asystolic 
cardiac arrest, due to stroke, due to hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for appendectomy, evaluated at 0 percent 
disabling.

3.  Asystolic cardiac arrest, stroke, and hypertension were 
not shown during active service or during the years following 
service, nor were any other cardiac problems.

4.  There is no nexus between the cause of the veteran's 
death and his active service.  

5.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total service-
connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2007).

2.  Evidence received since the November 2000 rating decision 
denying eligibility to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran displayed high blood pressure 
readings in service, which developed fully into hypertension, 
an underlying cause of his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
September 2000.  The death certificate lists the cause of his 
death as asystolic cardiac arrest, due to stroke, due to 
hypertension.  No other significant conditions were listed as 
contributing to death, providing some evidence against this 
claim (as none of these problems were indicated in service).

At the time of his death, service connection was in effect 
for appendectomy, evaluated at 0 percent disabling.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.
 
The veteran's service medical records (SMRs) do not show that 
he was ever diagnosed with hypertension or any cardiovascular 
problems.  The Board finds that the SMRs provide more 
evidence against this claim.

The post-service medical evidence consists only of one 
medical statement submitted from physician Dr. "K", who 
treated the veteran from February 1996 to August 2000 for 
hypertension and dyslipidemia, many years after service.  The 
physician reviewed the veteran's SMRs, notably regarding 
blood pressure readings.  Dr. K. referred to seven specific 
records and took note of the blood pressure readings on those 
particular dates.  Dr. K. then stated that, "after reviewing 
the blood pressure readings and records, it is my opinion 
that [the veteran] may have had Systolic Hypertension at the 
time he was in the service."

The Board finds that the post-service treatment indicated by 
Dr. K.'s statement provides evidence against this claim, 
failing to show or indicate that the veteran's health care 
provider during the veteran's lifetime believed that there 
was a connection between his death and service or a service 
connected disorder. 

The veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service, and the earliest 
medical evidence of any cardiac disorder is in approximately 
1996.  This is approximately 25 years after separation from 
service.  Therefore, even if relevant medical treatment were 
shown during service, this lengthy period without treatment 
is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Furthermore, there is no evidence of any hypertension or 
other cardiovascular condition that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R.  §§ 3.307, 
3.309.  The Board finds that the evidence is probative 
against a direct service connection for the cause of death.

The August 2007 Board decision noted that the blood pressure 
readings in the veteran's SMRs do not constitute 
"hypertension" for VA purposes, but the Board also found 
Dr. K.'s opinion to bear substantially upon the claim of 
service connection of the veteran's cause of death and raised 
a reasonable possibility of substantiating the claim, as it 
suggested a possible causal connection.  The Board found the 
medical evidence of record to be insufficient and the record 
to be unclear, requiring a competent medical opinion which 
the Board is not authorized to offer.  The claim was 
therefore remanded for a medical opinion by a VA examiner.

A VA medical opinion was issued in March 2008.  The examiner 
reviewed the entire claims file, including the SMRs and Dr. 
K.'s statement.  The examiner noted that only one blood 
pressure reading during the veteran's service (150/70, in 
July 1957) would even be considered borderline hypertension 
by VA standards.  The examiner stated that all subsequent 
readings showed the veteran's blood pressure to be in the 
"truly normal range, even by 2008 standards".  The examiner 
observed that the veteran had an internal medicine 
consultation in May 1971, approximately six months before 
separation, in which the physician felt that the veteran did 
not have hypertension.

The VA examiner stated, "I feel surely if the 1957 blood 
pressure reading, which was taken at the time of an upper 
respiratory infection, was the beginning of hypertension, it 
would have surely shown up again, before the end of his 
military career in 1971."  The examiner concluded that the 
veteran did not show signs of either hypertension or pre-
hypertension during his military career, nor is there 
evidence that he showed signs of either within 12 months of 
discharge from the service.  The examiner opined, "it is 
less likely as not that the cause of death was related to a 
service-connected condition."

The Board finds that this medical opinion is entitled to very 
great probative weight.  The opinion is based on a clear 
review of the record and the reasons for the opinion are 
clearly explained. 

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(asystolic cardiac arrest due to stroke due to hypertension) 
was related to his service.  The Board finds that the medical 
evidence that supports this claim is clearly outweighed by 
the medical evidence against his claim.  The reasons for the 
negative opinions are clearer and better supported by the 
post-service medical record.  Additionally, the positive 
opinion that the veteran "may have had systolic 
hypertension" is speculative and clearly outweighed by the 
evidence against this claim.  Accordingly, the claim must be 
denied.

The Board has considered the appellant's written testimony 
and the internet medical documentation, submitted in support 
of the argument that the veteran's cause of death should be 
service connected.  However, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service medical records (which do not show 
that the veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began many years after service, 
and not indicating evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to when the 
veteran's hypertension manifested.  She has not demonstrated 
the requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a  
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2006).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.  Therefore the claim is 
not reopened.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Eligibility for DEA benefits, 
accordingly, is denied as a matter of law.  No further notice 
or assistance is required.  See 38 C.F.R. § 3.159(d).


Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Further, as the claim for the cause of death has been 
denied, there is no basis to grant education assistance under 
Chapter 35.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted a private 
medical opinion.  The appellant was afforded a VA medical 
opinion in March 2008.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is not established and the claim is not 
reopened. 



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


